DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered. 
Applicant’s provided evidence and declaration of 12/30/2021 and new claims of 6/30/2022 have also been entered and have been found to be persuasive as a response to 112 (second) rejections made in previous office action of 10/6/2021. Consequently 112 (second) rejections have been withdrawn. 

This Notice of allowability  replaces the previously issued Notice of Allowance of 4/14/2022. The current Notice of Allowance is based on the entry of applicant’s amendment of 6/30/2022 submitted after allowance.

Reasons for Allowance
Claims 1-2 and 9-14 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
Claims 1-2 and 9-14 are allowed because the prior art of record Bach in view of Nakano do not teach or suggest, singularly or in combination, at least the limitations of the base claim 1  that requires the limitations of an oil and fat for suppressing bloom wherein the fat and oil comprising: 1% by mass or more of an extremely hardened high-erucic-acid rapeseed oil without being interesterified, wherein the extremely hardened high-erucic-acid rapeseed oil and an SSU-type triglyceride are contained at any ratio between 5:95 and 40:60, wherein the SSU-type triglyceride contains two saturated fatty acids having 16 to 22 carbon atoms and one unsaturated fatty acid having 16 to 22 carbon atoms, and the unsaturated fatty acid having 16 to 22 carbon atoms is present in the 1-position or the 3-position. (see claim 1), further comprising 0.5 to 5% by mass or a sorbitan fatty acid ester (claim 2).  Bach teaches hydrogenated low erucic acid rapeseed oil, where the low erucic acid is raw material but not the an ingredient that is added to the oil or fat (Para 77, 81 and 89) and Nakano teaches an extremely hardened high-erucic-acid rapeseed oil with an iodine value of 2 or less  Nakano’s composition, although comprises hardened high-erucic-acid rapeseed oil of Nakano shows whitening of the fatty composition, i.e. does not prevent or suppress bloom. Also, see applicant’s arguments pages 6-9 and the declaration of 12/30 /2021 clarifying the claimed terms of “Extremely high erucic acid containing rapeseed oil” as recited in the claims. Applicant’s arguments are  persuasive. Applicant’s filed amendment and arguments of 6/30/2022 of claims 9-14 which all depend directly or indirectly from claim 1 are also considered.
Thus, the claims 1-2 and 9-14 are free of prior art.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTI CHAWLA/
Primary Examiner, Art Unit 1792